AGREEMENT FOR CONTRIBUTION OF COMMON STOCK AND FOR RESTRICTIONS IN CONNECTION
WITH THE DISPOSITION OF COMPANY STOCK OBTAINED IN CONNECTION WITH EQUITY
COMPENSATION ARRANGEMENTS




This AGREEMENT (this “Agreement”) is made as of February 11, 2010 by Chris
Nicolaidis (“Holder”), in connection with his ownership of shares of common
stock, $.001 par value (“Common Stock”), of Socialwise, Inc., a Colorado
corporation (the “Company”).

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:

1.

Background.




(a)

Holder is the beneficial owner of 5,250,114 shares of Common Stock designated on
the signature page hereto.




(b)

Holder acknowledges that the Company proposes to raise additional capital
funding to support and expand its ongoing operations.  Holder understands and
agrees that, as a condition to proceeding with the raising of additional
capital, the Company and Holder have agreed that Holder shall : 1) surrender to
the Company 875,000 shares of common stock held by Holder; and 2) restrict the
future selling of the Common Stock of the Company held by the Holder according
to the terms and during the period “Restriction Period” outlined herein, except
as modified by an action of the Company’s Board of Directors (with Holder
abstaining from any such action by the Board of Directors).  




2.

Share Restriction.




(a)

The “Restriction Period” shall be from the date of the Agreement through the one
year anniversary date that the Holder’s employment with the Company ceases;
provided, however, the Restriction Period shall cease upon an offer made to all
stockholders of the Company in connection with a merger, consolidation or
similar transaction involving the Company (“M & A Transaction”).

(b)

Holder hereby agrees that during the Restriction Period, Holder will not sell or
otherwise dispose of during any one calendar year of more than the greater of:
1) 125,000 shares of Common Stock (or any options, warrants or other rights to
purchase shares of Common Stock or any other security of the Company which
Holder owns or has a right to acquire as of the date hereof), or 2) the number
of such shares or securities sold over the corresponding period by Jeffrey Hall
(the Company’s Vice President of Operations of its California incorporated
operating subsidiary Socialwise, Inc.), other than in the event of an M & A
Transaction.  Additionally, the Holder agrees to only remove the restrictions
from shares eligible to be sold under this Agreement and to restrict all sales
allowed hereby to private transactions approved by the Company’s Board of
Directors (with Holder abstaining from any such approval by the Board of
Directors).

(c)

The term and required exercise period for any options or warrants held by or to
be granted to a Holder shall be extended by the length of the Restriction
Period.

(d)

Holder further agrees that the Company is authorized to place “stop orders” on
its books to prevent any transfer of shares of Common Stock or other securities
of the Company held by Holder in violation of this Agreement.  

(e)

Any subsequent issuance to and/or acquisition by Holder of Common Stock or
options or instruments convertible into or exchangeable for Common Stock is
subject to the provisions of this Agreement.

(f)

Notwithstanding the foregoing restrictions on transfer, Holder may, at any time
and from time to time during the Restriction Period, transfer the Common Stock
(i) as bona fide gifts or transfers by will or intestacy, (ii) to any trust for
the direct or indirect benefit of the undersigned or the immediate family of
Holder, provided that any such transfer shall not involve a disposition for
value, or (iii) to a partnership of which Holder is the general partner,
provided, that, in the case of any gift or transfer described in clauses (i),
(ii) or (iii), each donee or transferee agrees in writing to be bound by the
terms and conditions contained herein in the same manner as such terms and
conditions apply to the undersigned.  For purposes hereof, “immediate family”
means any relationship by blood, marriage or adoption, not more remote than
first cousin.

3.

Miscellaneous.




(a)

At any time, and from time to time, after the signing of this Agreement, Holder
will execute such additional instruments and take such action as may be
reasonably requested by the Company to carry out the intent and purposes of this
Agreement.




(b)

This Agreement shall be governed by and construed in accordance with the laws of
the State of California without regard to principles of conflicts of laws.  Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of
California or in the federal courts located in the State of California.  The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  The
parties executing this Agreement and other agreements referred to herein or
delivered in connection herewith agree to submit to the in personam jurisdiction
of such courts and hereby irrevocably waive trial by jury.  The prevailing party
shall be entitled to recover from the other party its reasonable attorneys’ fees
and costs.  In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.




(c)

The restrictions on transfer described in this Agreement are in addition to and
cumulative with any other restrictions on transfer otherwise agreed to by Holder
or to which Holder is subject to by applicable law.




(d)

This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns and may not be amended or modified without the consent of
the Holder and the Company.




(e)

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.  This Agreement may be signed and
delivered by facsimile and such facsimile signed and delivered shall be
enforceable.




(f)

The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.  




(g)     

All notices, demands, requests, consents, approvals, and other communications
required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be (i) personally served, (ii) deposited in the mail,
registered or certified, return receipt requested, postage prepaid, (iii)
delivered by reputable overnight courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
(b) on the first business day following the date deposited with an overnight
courier service with charges prepaid, or (c) on the third business day following
the date of mailing pursuant to subpart (a)(ii) above, or upon actual receipt of
such mailing, whichever shall first occur.




IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder and the
Company have executed this Agreement as of the day and year first above written.







HOLDER:







/s/ Chris Nicolaidis

Chris Nicolaidis




COMPANY:




Socialwise, Inc.










/s/ Jonathan Shultz, Chief Financial Officer

Jonathan Shultz, Chief Financial Officer






